MEMORANDUM
BAILEY, J.
Section 975 of the Code provides that the court shall have the power to require the husband to pay alimony to the wife “during the pending of a suit for divorce.” While the authorities differ on the question of what is meant by *166the “pending” of a suit, Law Rule 14, of the court, provides that “Every action shall be commenced by filing in the Clerk’s office a bill, petition or declaration.” And it would seem that action in equity is “pending,” from the date of the filing of the bill.
Apart from the statute, however, the Court of Appeals has held in Rhodes v. Rhodes, 36 App. D. C. 261, that a court of equity has inherent power to grant maintenance. As it has the power to appoint receivers, issue temporary injunctions and similar relief before the return day of the subpoena to answer. I see no reason why in a proper case it may not grant temporary alimony upon due notice before the return day of the subpoenas to answer. This has been the practice in this court for many years, and its validity has not been questioned until recently.
The husband in this case having failed to obey the order for alimony pendente lite, is in contempt of the court.